Citation Nr: 0905632	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-37 064	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for contact 
dermatitis, to include on an extra-schedular basis, pursuant 
to 38 C.F.R. § 3.321.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from June 1971 to 
April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2006 rating decision in 
which the RO denied a rating in excess of 10 percent for the 
Veteran's service-connected contact dermatitis.  The Veteran 
filed a notice of disagreement (NOD) in October 2006, and the 
RO issued a statement of the case (SOC) in September 2007.  
The Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in November 2007.

In January 2009, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  During the hearing, 
the Veteran submitted additional evidence, along with a 
signed waiver of his right to have this evidence initially 
considered by the RO.  See 38 C.F.R. §§ 20.800, 20.1304 
(2008).

For the reasons expressed below, the matter on appeal-
expanded as reflected on the title page, for reasons noted 
below-is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.

The report of a February 2007 VA examination reflects that 
the Veteran's contact dermatitis affected his bilateral hands 
and axilla (armpits).  The VA examiner noted that the Veteran 
had additional functional impairment involving fine and gross 
manipulation of the hands; however, no assessment was made as 
to the severity of the impairment.  Furthermore, VA 
outpatient treatment records received since the February 2007 
VA examination, along with the Veteran's January 2009 Board 
hearing testimony, indicate that a skin condition also 
affects his chest, forearms, groin, face, ears, and scalp, 
but it is unclear whether this is also associated with his 
service-connected contact dermatitis.   The Board also notes 
the Veteran's assertions regarding the impact of the 
disability on his employability as a dental hygienist, which 
appear to raise the question of entitlement to a higher 
rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 
(2008).  

The Board finds that, given the above, the medical evidence 
currently of record is not sufficient to fully adjudicate the 
claim on appeal, and that further medical examination-with 
findings responsive to the applicable rating criteria, as 
well as to those points raised above-is needed  to resolve 
the claim for a higher rating.  See 38 C.F.R. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo 
VA dermatology examination, by an appropriate physician, at a 
VA medical facility.  The Veteran is hereby notified that 
failure to report to the scheduled examination, without good 
cause, shall result in denial of the claim for increase.  See 
38 C.F.R. § 3.655(b) (2008).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
Veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file includes VA outpatient treatment records from the Los 
Angeles VA Medical Center (VAMC) dated through June 2008.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain any 
records of treatment for contact dermatitis from the Los 
Angeles VAMC since June 2008, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal facilities. 

The RO should also give the appellant another opportunity to 
present information and/or evidence pertinent to the claim 
remaining on appeal.  The RO's notice letter to the appellant 
should explain that he has a full one-year period for 
response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim remaining on appeal.  
For the sake of efficiency, the RO's adjudication of the 
claim should include consideration of the evidence submitted 
during the Board hearing (notwithstanding the Veteran's 
waiver of RO consideration of that evidence).  The RO's 
readjudication of the claim should also include consideration 
of whether "staged rating" (assignment of different ratings 
for distinct periods of time, consistent with the facts 
found) pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509 - 
510 (2007), is appropriate.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Los 
Angeles VAMC all records of evaluation 
and/or treatment for the Veteran's contact 
dermatitis since June 2008.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
for a higher rating for contact 
dermatitis, to include on an extra-
schedular basis.  The RO should explain 
the type of evidence that is the Veteran's 
ultimate responsibility to submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist the Veteran in obtaining any 
additional evidence identified following 
the current procedures set forth in 38 
C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received are associated with the claims 
file, the RO should arrange for the 
Veteran to undergo VA dermatology 
examination for evaluation of contact 
dermatitis, by an appropriate physician, 
at a VA medical facility.  The entire 
claims file, to include a complete copy of 
this REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the report of the examination 
should include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests, studies, and 
consultations should be accomplished (with 
all results made available to the 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.

The examiner should render findings 
responsive to the applicable criteria for 
dermatitis, specifically identifying the 
areas of the body affected by dermatitis, 
as well as the percentage of the entire 
body, and the percentage of the exposed 
areas affected by dermatitis.  The 
physician should also clearly indicate 
whether the disability requires the use of 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs, and, if 
so, the frequency of such use during the 
prior 12-month period.

Additionally, the physician should also 
describe the type and extent of any 
functional impairment of the hands 
associated with contact dermatitis.  

Further, based on examination findings and 
consideration of the Veteran's documented 
history and assertions, the physician 
should provide comment as to the impact of 
the Veteran's service-connected contact 
dermatitis on his employability. 

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the  examination sent to him by 
the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for a higher 
rating for contact dermatitis.  

If the Veteran fails, without good cause, 
to report to the scheduled examination, 
the RO should apply the provisions of 38 
C.F.R. § 3.655(b), as appropriate.   

Otherwise the RO should adjudicate the 
claim on appeal in light of all pertinent 
evidence (to include, for the sake of 
efficiency, the evidence submitted at the 
Board hearing) and legal authority (to 
specifically include the provisions of 38 
C.F.R. § 3.321).  The RO should also 
consider and discuss whether staged 
rating, pursuant to Hart, cited to above, 
is appropriate.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).




